
	

115 SRES 703 IS: Expressing support for the goals of Stomach Cancer Awareness Month. 
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 703
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Young (for himself and Mr. Donnelly) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing support for the goals of Stomach Cancer Awareness Month. 
	
	
 Whereas stomach cancer, also known as gastric cancer, is one of the most difficult cancers to detect in the early stages of the disease, which contributes to high mortality rates;
 Whereas stomach cancer occurs when cancer cells develop in the lining of the stomach; Whereas stomach cancer is the fifth most common type of cancer worldwide;
 Whereas, in 2018— (1)an estimated 26,240 cases of stomach cancer were diagnosed in the United States; and
 (2)it was estimated that 10,800 people in the United States would die from stomach cancer;
 Whereas the estimated 5-year survival rate for stomach cancer is only 31 percent; Whereas approximately 1 in 111 individuals will be diagnosed with stomach cancer during his or her lifetime;
 Whereas, in the United States, stomach cancer is more prevalent among racial and ethnic minorities; Whereas increased awareness of, and education about, stomach cancer among patients and health care providers could improve timely recognition of stomach cancer symptoms;
 Whereas more research into early diagnosis, screening, and treatment for stomach cancer is needed; and
 Whereas November 2018 is an appropriate month to observe Stomach Cancer Awareness Month: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals of Stomach Cancer Awareness Month;
 (2)supports efforts to increase awareness of, and education about, stomach cancer among the general public of the United States;
 (3)recognizes the need for additional research into early diagnosis, screening, and treatment for stomach cancer; and
 (4)encourages States and territories and localities of the United States to support the goals of Stomach Cancer Awareness Month.
			
